Citation Nr: 1453679	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-11 307	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah

THE ISSUES

1. Entitlement to service connection for a low back strain.

2. Entitlement to service connection for a cervical spine disability.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to January 1990 and from April 1990 to August 1990.  The Veteran also had National Guard service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City.

In September 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issue of entitlement to service connection for a cervical spine disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's low back strain was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a low back strain have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (201). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The record shows that the Veteran sustained a low back injury in service when lifting a heavy helicopter part in 1990.  He has testified that since that time he has experienced ongoing pain in his low back, although for several years he did not seek medical treatment because he did not have insurance.  Instead, he treated himself with over the counter painkillers.  He began treatment with a chiropractor for low back pain in 1996.  The chiropractor has provided a diagnosis of lumbosacral strain with associated muscle spasm and pain and loss of range of motion, and has offered the opinion that the condition is consistent with the mechanism of injury described and is the result of the in service injury.

The basic elements of service connection have been met in this case.  There is evidence of a current disability, evidence of an injury in service, and competent and credible lay evidence as well as medical evidence linking the current disability to the injury in service.  While the February 2011 VA examiner offered the opinion that the current disability was not due to the in service injury, the primary basis for the negative opinion appeared to be the lack of documented treatment for the first few years after service.  However, the Veteran's credible testimony is sufficient to establish that the lack of treatment was not due to an absence of symptoms.  Therefore, the requirements for service connection have been met.
 

ORDER

Entitlement to service connection for a low back disability is granted.




REMAND

The Veteran also seeks service connection for a cervical spine disability which he attributes at least in part to an injury sustained during physical training in the National Guard.  It does not appear that any effort has been made to obtain the Veteran's National Guard records, either medical or personnel.  Both are necessary for a proper adjudication of this claim and should be obtained on remand.  Particular attention should be paid to obtaining the specific dates of training which are considered to be federal in nature and therefore allow for the possibility of service connection for an injury.

Accordingly, the case is REMANDED for the following action:

Request from the appropriate federal or state records custodian all of the Veteran's records pertaining to his National Guard service.  The records sought should include all dates of training and whether the training was considered to be federalized, as well as all medical records.  The records should be requested from any and all possible repositories to ensure that a full record exists for proper adjudication of the claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


					(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


